Title: List of Books at Mount Vernon, 1764
From: Washington, George
To: 



[Mount Vernon, c.1764]

Two listings of books in GW’s early hand, undated and without headings, have survived and may be found in the Custis Papers (ViHi). The first of these lists has been identified as GW’s inventory of the books inherited by John Parke Custis from his father; it appears in volume 6 of the Papers, Colonial SeriesW. W. Abbot et al., eds. The Papers of George Washington, Colonial Series. 10 vols. Charlottesville, Va., 1983–95. under the date circa 1759. The second is GW’s listing, by shelf or other container, of the books at Mount Vernon; GW made it at some time after he received the eleven-volume edition of Tobias Smollett’s History of England in the summer of 1763 and before he received the twelve issues of Country Magazine sent to him from London by Robert Cary & Co. in February 1765. Unlike the 1759 list, the later list includes the books at Mount Vernon belonging to GW as well as the far larger number owned by John Parke Custis. To indicate which volumes were his and which were John Parke Custis’s, GW began by placing the initials GW or JC after each title. Before he discontinued doing this about one-third of the way through the list, he had written “GW” after twenty-nine titles totaling thirty-eight volumes. About the same number of titles in the remainder of the list can be identified with some certainty as books belonging to GW in 1764. After John Parke Custis’s death in 1781, an inventory was made of his library; the book titles in the inventory include most of the titles that GW listed first in 1759 and again in 1764. In 1783, upon GW’s instructions, Lund Washington made a list of GW’s books at Mount Vernon. Finally, there is an inventory of GW’s library made after his death. A close examination of the five lists reveals that there are a number of uninitialed titles in GW’s 1764 list that do not appear in either of the Custis lists, that of 1759 or 1782, but do appear in one, or both, of the lists of GW’s books. Most if not all of these undoubtedly belonged to GW.
The titles of books in the 1764 list that are known or assumed to have been GW’s property are followed by an expanded title inserted in brackets. In the instances where it has not been determined which edition of a work was at Mount Vernon in 1764, we have given the expanded title of any edition published before 1764; instead of listing the titles in a column as GW did, we have separated them with a semicolon. The number appearing at the head of each grouping of titles has been taken to be the shelf or container number.
 

1st
Catesby’s Nl Hy, 2 V.—JC; English Atlas, 1—Do; Molls Do, 1—GW. [Herman Moll. Geographia classica. London, 1749]; 2d Vol. of Chambrs Dy—Do; Virga Laws—GW & JC. [Acts of Assembly passed in the colony of Virginia from 1662 to 1715. Volume 1. London, 1727]; Salmons Hy Plants—JC; Fullers History English Worthys—JC; Bonnets Guide to the Practl Physician—Do; Æsops Fables by Sr Roger le Estrange—JC; Ditto Ditto Do—GW. [Sir Roger L’Estrange. The fables of Aesop and other eminent mythologists. London, 1738]; Monsr De Thevenots Travels to the Levant—JC; Browns Travels—Do; Daltons Justice—Do; Cambdens Elizh—Do; Browns Enquiry into Vulgr Errors—JC; Cowleys Works—Do; Leybourns Surveyg—W. Fx.
2
2 Bibles—1 JC & 1 GW. [Novum Testamentum. London, 1746]; Gibsons Farriery—GW; Duhamels Husby—Do. [Henri Louis Duhamel du Monceau. A practical treatise of husbandry. London, 1762]; Langley’s Gardeng—Do. [Batty Langley. New principles of gardening. London, 1728]; Shaws Chimestry—JC; Pomet of Drugs—Do; Plays by Sundry Hands—Do; Lees Plays—Do; Plays by Sundry Hand—Do; Markhams Fary—Do; Gentns Journal—Do; Harveys Philosophy—Do; Merchants Magazine—Do; Bradys Sermons—Do; Parismus—Do; Dodsleys Anl Register, 4 V.—GW. [The annual register; or a view of the history, politicks and literature of the years 1758, 1759, 1760, 1761. 4 volumes. Printed for R. & J. Dodsley. London, 1758–61]; Smallets Hy of England, 11 Do—Do. [Tobias George Smollett. History of England. 11 volumes. London, 1758–60]; Hales Husbandry, 4 Do—Do. [Thomas Hale. A compleat body of husbandry. 4 volumes. London, 1758–59]; Lisles Do, 2 Do—Do. [Edward Lisle. Observations in husbandry. 2 volumes. London, 1757]; Farmers Guide—Do. [John Ball. The farmer’s compleat guide. London, 1760]; Maxwels Hy—Do. [Robert Maxwell. The practical husbandman. London, 1757]; Mercers Abridgmt—Do. [John Mercer. An exact abridgement of all the public acts of Assembly of Va. in force & use Jan. 1, 1758. Glasgow, 1759]; Solleysells Farriery—Do. [Jacques de Solleysell. The compleat horseman: or, perfect farrier. Translated by Sir William Hope. London, 1729]; Life of Mahomet—Do. [Humphrey Prideaux. The true nature of imposture fully display’d in the life of Mahomet. London, 1723].
3
Debates Parlet, 12 Vols.—JC; Clarendons Hy Rebn, 7 V.—JC; Theory of the Earth, 2—JC; Gullivers Travels, 2—Do; Excise Bill—Do; No Excise, 2 V.—Do; Barclays Apology—Do; Political State G. B., 5 Vols. 2 Wanting—JC; Shaws P. Physick, 2—JC; London Spy, 4, 2

Wantg—Do; Crusoe, 3—Do; Voyage Rd the World—Do; Salmons Dictionary—Do; Do Dispensy—Do; Do Praxis Medica—Do; Echards R: Histy—Do; Drydens Juvenal—Do.; Do Miscellas Poems, 2 Vols.—Do; Miscellany Poems—[JC]; Dampiers Voyages, 4—Do; Buckneers of Ama—Do; Anson’s Voyage—GW. [George Anson. A voyage round the world, in the years MDCCXL, I, II, III, IV. London, 1749]; Annals of King G.—JC; Revolution Politicks—Do; Cromwels life—Do; Gentleman Instructed—Do; Baglivi Practice Physk—Do; Lobb on the Stone—Do; Fullers Prescripn—Do; Turner on the Skin—Do; Mandevills Dialogues—Do; Wisemans Surgery, 2 V.—Do; Etmulleris Abridgd—Do; Cockbn of a Gonorre—Do; Drakes anatomy, 2—Do; Quinceys Eng: Dispy—Do; Sydenhams Work—Do; Dictionarium Rusticum—Do; Cam on the Venereal Dise—Do; Bulstrudes Essays—Do; Paxtons Essays—Do; Cockburn on Fluxes—JC; Hoadley on the Sacrament—[JC]; Gibsons Farriers dispy—Do; Blands Miliy Dise—GW. [Humphrey Bland. A treatise of military discipline. London, 1753]; Terence in English—JC; Epistles for Ladies—GW. [Mrs. Eliza Haywood. Epistles for the ladies. 2 volumes. London, 1749–50]; Kings State of the Protestns Ireland—JC; Drakes Historia Anglo Scotica—JC; Chamberlayne on the old Testt—JC; Speculatist—JC; Hippecrates Aphorisms—JC; Letters of Wit & Politicks—JC; Memoirs of Lord Holles—JC; Fosters Sermons—JC; Blairs Sermons—Do; Parkes Administration—Do; Cheyne of Health; Essay on Fevers; Ovids Epistles; Sick man Visited; Collier of the Stage; Turner of Gleets; Wallers Poems; Welwoods Memoirs; Bacons Essays; Journey thro. China; Wainewright of the Non-natur.; Duty of Man.
4
Don Quixot—4 Vols.; Cato’s Letters—4 Do; Plutarchs Morals—5 Do; Guardian—2 Do. [Sir Richard Steele and Joseph Addison. The Guardian. 2 volumes. Dublin, 1744]; Do—2 Do; Independant Whig—3 Do; Craftsman—14 Do; Turkish Spy—9; Paradise lost; Tatlers—4 Vols.; Peregrine Pickle—3. [Tobias George Smollett. The adventures of Peregrine Pickle. Dublin, 1751]; Tour thro. Gt Brit.—4. [Daniel Defoe. A tour thro’ the whole island of Great Britain. 4 volumes. London, 1758]; Complt Tradesman—2; Free Thinker—3 Vols.; Popes Works—3; Do Do—4, 1st Wanting. [Alexander Pope. Works. London, 1736]; Swifts Miscellanies—4, 2 & 5 wantg; Spectators—7, 5 vol. wantg; Spectators—6 [vols.], 7, & 8 wantg. [Joseph Addison and Sir Richard Steele. The spectator. 8 volumes. London, 1744]; Female fortune Hrs—3. [The jilts, or female fortune-hunters. London, c.1760]; Foundling—4. [Henry Fielding. The history of Tom Jones, a foundling. 4 volumes. London, 1750].

Q[uarto]
 Dissertation on the Mosaic. [Simon Berington. Dissertations on the Mosaical creation, deluge, building of Babel, and confusion on tongues. London, 1750]; Rays Wisdom of God. [John Ray. The wisdom of God manifested in the works of the creation. London, 1743]; Compleat View British Customs. [Henry Crouch. A complete view of the British customs. London, 1731]; Gordons Geo: Grammer. [Patrick Gordon. Geography anatomiz’d: or, the geographical grammar. London, 1749]; Comber on the Comn Prayer. [Thomas Comber. Short discourses upon the whole common-prayer. London, 1712]; Sportsmans Dictionary; Tryal of the Seven Bishops; Wagstafs Works; Jones of Opium; White on Fevers; Josephus Epitomisd; Taylors Holy living; Sir Walter Rawleighs Hy of the World; State Poems—2d Vol. 1st missing; Voyage to the Levant; Souths Sermons—3d Vol. 1 & 2 missing; State Poems by Sundry hds; Thoughts on Relign—1st Vol.; Sermons; Drydens Juvenal; Wottons Reflections; Martials Epigrams; Bishop of Baths Sermons; Charge to Grand Jurys; Collier Answerd; 4 Books; Millers Gardrs Dicty. [Philip Miller. Abridgement of the gardener’s dictionary. London, 1763]; Tates Poems; Miscellany Poems; Pitt of Physick; Jones De febrifuge; Government of a Wife; Coles English Dicty; London Dispensatory; Eachards Condns on the contempt of the Clergy; Docter Scarified [Medicina flagellata; or, the doctor scarify’d. London, 1721.]; Ofspring on Reveln Sermn. [Ofspring Blackall. The sufficiency of a standing revelation in general, and of the scripture revelation in particular. London, 1717]; Wingates Arethmetick; Parthenissa; Sir M. Hales Contempn. [Sir Matthew Hale. Contemplations moral and divine. London, 1685]; David Ranger—2 Vols. [Edward Kimber. The juvenile adventures of David Ranger, Esq. London, 1757]; Buckhorse—2 Do. [Memoirs of the noted Buckhorse. London, 1756]; Telamachus—2 Do. [François de Salignac de La Mothe Fénelon, Archbishop of Cambrai. The adventures of Telemachus, the son of Ulysses. London, 1749]; Senecas Morals by way of Abt. [Seneca. Seneca’s morals by way of abstract. London, 1746]; Travels of Cyrus. [Andrew Michael Ramsay. The travels of Cyrus. London, 1745]; Browns Works—1, 2 4 & 4 Vols.; Tryals at the old Bailey—1, 3, & 4; Lord Lansdown’s Works. [George Granville, Baron Lansdowne. The genuine works, in verse and prose. 3 volumes. London, 1732]; Atalantis—4 V.; Freeholder; Yorricks Sermons. [Laurence Sterne. The sermons of Mr. Yorrick. 2 volumes. London, 1761]; Brackens Farriery; Banyers Hospl Dispeny; Miltons Poems—2 V.; Do Paradise lost; Do Regaind; Do Poems; Hudibras; Human Judgment; Amours of the Fh Kings; State of England; Locke on Education; Religio Medici; Osbornes Miscel.; Priests & Nuns; Nature Displayd—2d Vol. [Antoine Noël Pluche. Spectacle de la nature; or, nature display’d. Vols. 1–3 translated by Samuel Humphreys. 4 volumes. London, 1736–39]; Drydens

Misy Poems—2 Books; Miscely Poems; Behns Poems; Art of Contentmt; Government of the Tongue; Gentlemans Calling; Ladies Calling; Lively Oracles; Revolution of Sweden; English Dicty; Firmens Life; Fashions & entertainmt; Ovids Travels; Histy of the Piratical Sta. [A compleat history of the piratical states of Barbary, viz. Algiers, etc. Trans. Joseph Morgan. London, 1750]; Desolation of France; Roman Antiquities; Works of King Chs 1st; Conjugal Lewdness; Oldhams Works; Echards Gazetteer; Poligraphica; Wits comn Wealth; Heathen Gods; Scarons Novels.
5
Senecas Morals; Bates’s Dispensatory; Plutarchs Lives—5 V.; Salmns Synopsis Medicina; Ditto Seplasium; Williss Practice Physick; Lives of the 12 Caesars; English Parnassus; Quintilians Declamations; Miltons Defence; Plinys Panegerick; Notes on Drydens Virgil; Goulds Poems; Creeches Horris; Do Lucretius; Rochester Letters—2d V.; Winter Eveng Confere; Some Passages of the life & Death of the E. Rochester; Female Grievances; Amours of the K. of Tamarin; Pleasures of Matrimony; Church Catechism expld; Harris enqy into the Diss. Children; Character of a Trimmer; a little Vocabulary Latin & English; Ovids Tristia; Phisical & Cemical Works; An Apology for Human R. [Albertus Warren. An apology for the discourse of humane reason written by Martin Clifford, being a reply to plain dealing. London, 1680.]; a Poem in Honr of Tobo; Flowers & Plants; The Court of St Germains or Sect Hy of Kg James & Qn Mary; Hudibras; A Compn between the Eloquence of Demosthenes & Cicero; Acadamy of Eloquence; The Game Law; Browns Englh Gramr or Spel.; The Family Physician; Advice to a Son; Help & Guide to Chn Famly.; Flower Garden & Vineyard; Cockers Arithmetick;—The above all very small & old; Laws cong Landlord & Tent; Treatise on the Diseases of Inf⟨ts⟩ & Children; Vaughans Poems; Wits Common Wealth; The honest Man or art to Please in court; English liberties; Hodders Arithmetick; The histy of Justin; Dissection of the Affections of the mind; Compn for English Justice of the Peace; Directions for leadg a dev. Life; The Temple—Sacred Poems; Divine Poems; Millans Univl Register. [John Millan. Millan’s universal register of court and city-offices. London, 1758]; Riders Engh Merlin. [Cardanus Rider. Rider’s British merlin. London, 1756]; Histy of the Heathen Gods; English Rogues & Other Extra.; Discourse of the ⟨illegible⟩; Human Prudence; Seven Wise Master of R. [Francis Kirkman. The History of Prince Erastus. London, 1674]; Steels Plays; Old Abridgmt Virga Laws; Poems on Divine & ml Subjts; Dissertation on the Thebean Legion; Boyle on the Saltness of the Sea; Zingis a Tartarian Histy; Defects in the Refo⟨mtn⟩ of the Church of England; Method to understand the Roman Hy—by T. Brown; Vision of Purgatory; Misteries of Love & Eloqe; Seven Champions of Chr.; Compleat Housewife; Decay of Piety; Ladys Travels; Ramble; Rapins Reflect. on Aristotles Posie; Radclifs Prescriptions—2

  V.; Turkish Spy—5th Vol.; Present For Ladies; Thoughts in Sad times; The Dispensary; Hicks Devotions. [John Austin. Devotions in the ancient way of offices. Published by George Hickes. London, 1701]; Platos Works—1st Vol.; Flowerpiece—Miscely Poems; Emblems divine & moral; Shakespears Works—1st V.; The Lovers Watch; Gazetteer [Laurence Eachard. The gazetteer’s, or, newsman’s interpreter. London, 1751]; Sherlocks Sermons; Compleat Gamester. [Richard Seymour. The compleat gamester. London, 1734]; Hoyles Games. [Edmond Hoyle. Mr. Hoyle’s Games. London, 1755?]; Memoirs of Gamesters; Tullys Offices—Select Novels; New System of Agriculture. [Edward Weston. New system of agriculture. London, 1755]; Discourses on the 4 last things; Memoirs of Savoy; Keils Anatomy; Proposals to The Ladies; Secret History of the R. of King Charles & Kg James the 2d; State of London; Norris’s Poems &ca; Men & Women displayd; English Orator; Butlers Posthumous Works—3 Vols.; Derhams Physico Theology—2 Vols.; Do Astro Theology.
Q[uarto]
Prior on Tar Water. [Thomas Prior. An authentic narrative of the success of tar water. London, 1746]; Plague in London 1665; Voyages & Travels of Sir Jno. Mandeville. [Sir John Mandeville. The voyages and travels. London, 1722].
